Citation Nr: 1200625	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type 2, with erectile dysfunction.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had service from October 1976 to March 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to the final adjudication of the Veteran's claim of entitlement to an increased rating for diabetes mellitus, type 2, with erectile dysfunction.

The Veteran is currently assigned a 20 percent rating for his disability.  The criteria for the next higher 40 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  The medical evidence of record dated prior to March 2008 shows that the Veteran is not taking insulin.  A March 2008 private treatment record indicates that the Veteran had been prescribed an insulin pen.  None of the medical evidence of record suggests that the Veteran had to restrict his activities due to his diabetes.

However, the Veteran testified in August 2011 that he used insulin daily and restricted his activities due to getting cramps in his leg.  He believed that this was due to his diabetes mellitus.  He also described a restricted diet, in that he no longer ate bread and only a little bit of rice.

The Veteran was last afforded a VA examination for his diabetes mellitus, type 2, in December 2007, and the Veteran's testimony suggests that his disability has worsened since that time.  However, it is unclear whether the restriction of activities is caused by the Veteran's diabetes mellitus, type 2, or some other disorder.  As such, the Board finds that a remand is necessary to afford the Veteran a VA examination to fully assess his current level of disability.

Furthermore, the Veteran testified that he continued to receive treatment for his diabetes mellitus from Kaiser and the VA facility in Rancho Cordova.  On remand, the VA records should be obtained and associated with the claims file.  The Veteran should be asked to submit a waiver so that VA can request his private treatment records.

With regard to the claim of entitlement to a disability rating in excess of 10 percent for bilateral diabetic retinopathy, the Board finds that the Veteran's written statement on his January 2009 substantive appeal (VA Form) is a notice of disagreement with regard to the rating assigned.  In that statement, he indicates that the evaluation for his eyes was not included, referring to the previous statement of the case that addressed his disability rating for diabetes mellitus.  He again asks why the rating for his eyes was not included in a March 2009 written statement.  Finally, the Veteran noted this continuing problem during his August 2011 hearing.  The Board finds that the January 2009 statement constitutes a timely notice of disagreement with the disability rating assigned to the Veteran's bilateral diabetic retinopathy in the February 2008 rating decision.  However, the RO has not yet issued a statement of the case on this issue.  As such, remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish a statement of the case on the issue of entitlement to a disability rating in excess of 10 percent for bilateral diabetic retinopathy.  Inform the Veteran and his representative of the requirements to perfect an appeal with respect to this issue.

2.  Contact the Veteran and ask him to submit a release so that VA can request the Veteran's treatment records relevant to his diabetes mellitus from Kaiser.  If the Veteran submits the release, such records should be requested.

3.  Obtain all treatment records pertinent to the Veteran's disabilities from the VA facility in Rancho Cordova, California.

4.  Schedule the Veteran for a VA diabetes examination to determine the current severity of that condition.  All tests deemed necessary should be conducted and the results reported. 

The examiner should indicate what symptoms are attributable to the service-connected diabetes mellitus, type 2.  The examiner should also indicate whether the Veteran's diabetes mellitus, type 2, requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities) to control his diabetes.  If the Veteran has hypoglycemic reactions or ketoacidosis episodes, the examiner should state how long they last and what kind of care is necessary.

A complete rationale for any opinion expressed should be provided.

5.  If the benefit sought on appeal as to diabetes mellitus, type 2, with erectile dysfunction, remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Only if the Veteran timely perfects an appeal with regard to this claim of entitlement to a disability rating in excess of 10 percent for bilateral diabetic retinopathy, should that claim be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

